Citation Nr: 1302608	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-44 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder. 

2. Entitlement to a total disability rating based on individual unemployability. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  This matter come before the Board of Veterans' Appeals (Board) on appeal from July 2007, August, 2009, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) as well as entitlement to a total disability rating based on individual unemployability (TDIU) is warranted.

In March 2006, the Veteran submitted a claim of entitlement to service connection for PTSD, which was granted in July 2007.  An initial 30 percent rating was assigned for the Veteran's service-connected PTSD, effective March 16, 2006.  In an August 2009 rating decision, a 50 percent evaluation was assigned, effective March 16, 2006.  In November 2007, the Veteran submitted a claim of entitlement to a TDIU, which was denied in September 2009.  

A longitudinal review of the claims file showed a February 2010 VA examiner's opinion that "[the Veteran's] MDD is not felt to be caused by, or a result of, his military service."  However, the February 2010 VA examiner failed to provide any explanation for the basis of such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Thereafter, in March 2011, the Board initially remanded the case to obtain a medical opinion as to whether the Veteran was precluded from gainful employment due to his service-connected PTSD.  Accordingly, a VA examination was conducted in March 2011.  The March 2011 VA examiner opined that while the Veteran's service-connected PTSD had a moderate impact on social and occupational functioning as reflected by his Global Assessment of Functioning (GAF) score of 60, his symptoms of major depression disorder (MDD) currently had a more significant impact his functioning.  To that effect, the examiner assigned a separate and lower GAF score of 45.  These findings were based on the Veteran's report that it was his symptoms of feelings of hopelessness and loss of interest that had been the primary reason that prevented him from seeking employment since he was fired from his last job in March 2006.  The examiner found these symptoms were due to MDD.  In this regard, the examiner also stated "[i]t is my opinion his MDD is not secondary to his PTSD given that he did not report symptoms of MDD until about 5 years ago, when he stopped working and stopped using drugs and alcohol."

However, subsequent to the March 2011 VA examination, the Veteran submitted a March 2012 statement asserting that his MDD is a symptom of his PTSD which he masked with the use of drugs and alcohol, which was made evident by the onset of MDD at the time he quit using drugs and alcohol.  The Veteran further stated that his use of drugs and alcohol was a self-medicating form of treatment for his service-connected PTSD.  Moreover, although the March 2011 VA examiner stated that the Veteran's MDD was not secondary to the Veteran's PTSD, the examiner failed to provide an opinion as to whether the Veteran's service-connected PTSD aggravated his MDD. 

The Board determined that the March 2011 VA examination was insufficient for appellate purposes and remanded these matters to obtain a supplemental opinion addressing the relationship between the Veteran's service-connected PTSD and his MDD in April 2012.  38 C.F.R. § 3.159(c)(4)(i); see Barr v. Nicholson, 21 Vet. App. 303 (2007); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

A May 2012 VA Disability Benefits Questionnaire (DBQ) contained a supplemental VA medical opinion provided by the same examiner that conducted the March 2011 VA examination.  After reviewing the Veteran's claims file and Virtual VA file records dated up to March 2012, the VA examiner again opined that the Veteran's MDD was not proximately due to his service-connected PTSD.  The rationale for that opinion simply included a quote from the prior March 2011 examination report that "[w]hereas his PTSD is service-connected, his MDD does not appear to be military-related.  It is my opinion his MDD is not secondary to his PTSD given that he did not report symptoms of MDD until about 5 years ago, when he stopped working and stopped using drugs and alcohol."  The VA examiner then commented that there was "some" symptom overlap between PTSD and MDD, including sleep disturbance, difficulty concentrating, and loss of interest.  However, the VA examiner again reiterated that symptoms, including suicidal ideation, were unique to MDD and appear to have been the primary symptoms contributing to the Veteran's reported increase in subjective distress in the last five to six years.  The VA examiner then opined that MDD was not aggravated by the Veteran's PTSD based on the fact that they were separate disorders and there was no evidence that his PTSD had increased in severity.  The VA examiner cited to the Veteran's previous GAF scores, noting that they were in moderate range and not suggestive of significant differences in functioning.  Thereafter, the VA examiner again opined that MDD was most likely masked by the Veteran's use of alcohol and drugs given that the Veteran reported that his MDD developed when he stopped using drugs and alcohol.  The VA examiner noted that medical literature indicated a link between MDD and substance abuse, where the substances are used to mask or cope with symptoms of MDD.  

Subsequent to the May 2012 VA medical opinion, the RO added additional VA treatment records to the Veteran's Virtual VA file dated up from May to October 2012.  Those records included treatment notes pertaining the Veteran's service-connected PTSD and MDD, dated in May and September 2012.  The Veteran and his spouse submitted statements in December 2012 again asserting that he used drugs and alcohol to mask unpleasant feelings associated with PTSD and that once the substances were eliminated, his PTSD symptoms increased and depression began to occur.  He further asserted that the May 2012 VA examiner provided no rationale as to how the examiner separated the symptoms of PTSD and MDD.  The Veteran also highlighted the examiner's opinion regarding the issue of entitlement to a TDIU, noting that the examiner failed to properly consider that the Veteran was fired from his last job due to anger management issues, which he contended was a symptom of PTSD. 

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  The VA examiner in May 2012 stated that there was "some" symptom overlap between PTSD and MDD, including sleep disturbance, difficulty concentrating, and loss of interest, indicating that the MDD and PTSD had a degree indistinguishable symptomatology.  

Accordingly, the Board finds the May 2012 VA medical opinion insufficient and inadequate for appellate purposes, and therefore a remand is necessary for a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the issue of entitlement to a TDIU must also be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded another VA examination by a different examiner than the examiner who completed the March 2011 VA examination and May 2012 VA medical opinion to determine the severity of his service-connected PTSD.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed. 

After a review of the evidence of record, examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether MDD is a symptom of the Veteran's service-connected PTSD, or a separate and distinct disorder.  If the examiner finds that MDD is a separate and distinct disorder, the examiner must provide an opinion as to whether any degree of MDD is proximately due to the Veteran's service-connected PTSD or is a symptom of the PTSD.  The examiner must also provide an opinion as to whether any degree of the diagnosed MDD is aggravated by the service-connected PTSD.  If the examiner finds that the Veteran's PTSD and MDD are two separate and distinct disorders that have separate and distinct manifestations, the examiner must provide a clear medical rationale for the separation drawn between the symptoms and/or degree of impairment due to Veteran's service-connected PTSD and MDD as the Board is precluded from differentiating between symptomatology attributed to the service-connected disability of PTSD and a nonservice-connected disorder of MDD in the absence of medical evidence which does so.  If the examiner finds that the Veteran's PTSD and MDD are two separate and distinct disorders, but it is not possible to separate the effects of the Veteran's PTSD and MDD, the examiner must attribute such signs and symptoms to the Veteran's service-connected PTSD when determining the severity of the Veteran's service-connected PTSD. 

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must specifically comment on the impact that the Veteran's service-connected PTSD has on his employability.  In doing so, the examiner must also elicit from the Veteran and the record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

